El Juez Asociado Señor Frastco Soto,
emitió la opinión del tribunal.
Este es un incidente sobre cobro de costas. El deman-dante-apelado presentó un memorándum de costas conte-niendo las siguientes partidas: L, honorarios del márshal y anotación de embargo, $40.00; 2s, honorarios del secretario, $24.00; 3% gastos protesto pagaré, $7.50; 4?, transcripción del récord, $12.00; 5% viajes de los abogados a San Juan, $60.00; 65L, anotación embargo registro Gruayama, $13.00; y 7% honorarios' abogado, $250.00; total, $406.50.
La corte inferior aprobó dichas partidas, modificando únicamente la de honorarios de abogado, que redujo a $200.
Salta a la vista el error de la corte inferior en cuanto a las partidas 3* y 5- Como cuestión legal no es necesario el protesto de un pagaré a su vencimiento para su cobro. Tal requisito sólo es exigible en cuanto a las letras de cam-bio para que no queclen perjudicados. Arts. 481, 482 y 483 del Código de Comercio' (secciones 8040, 8041, 8042, Comp. de 1911, págs. 1267 y 1268). T el gasto de viajes de los abogados, de Humacao a San Juan, tampoco es un gasto necesario. La elección de abogados fuera del distrito en donde se ventila un pleito es de interés únicamente para las partes que así lo hacen y ellas están obligadas a sufrir los gastos de traslado.
Los honorarios del márshal y gastos de anotación de embargo que montan a $40, habiendo sido impugnados han debido especificarse pues aparece otra partida (6®) que habla también de gastos de anotación de embargo. Tal especificación parece más necesaria si se tiene en cuenta los derechos que debe percibir un márshal de acuerdo con la Ley No. 17, regulando el cobro de derechos y costas en causas *420civiles etc., aprobada en marzo 11 de 1915. Esta ley en la página 46 del tomo de las leyes de ese año, dice:
“A. Por cada diligencia de un emplazamiento— $1.00
“B. Por notificar un embargo * *- 3.00”
Y en la letra H se dispone que puede cobrar por gastos de viaje para notificar cualquiera citación etc., por cada mi-da $0.25.
El arancel nada dispone que el marshal cobre derechos por la anotación del embargo. Una vez practicado el embargo él solamente lo notifica al demandado y expide el man-damiento por duplicado para su anotación en el registro de la propiedad que corresponda.
Se sostiene con insistencia por el apelante que habiéndose dictado en el pleito imincipal la sentencia en rebeldía, el pronunciamiento sobre costas no incluye honorarios de abogado. Sin embargo, en la obligación o pagaré en que se funda la demanda el deudor convino' expresamente que si el mismo no fuera satisfecho a su vencimiento, en caso de reclamación, judicial, pagaría todas las costas, incluyendo en ellas los honorarios del abogado que tuviera que retener el acreedor para su cobro. El artículo 1222 del Código Civil Revisado prescribe que los contratantes pueden establecer los pactos, cláusulas y .condiciones que tengan por conveniente, siempre que no sean contrarias a las leyes y a la moral ni al orden público. Y el convenio comprometiéndose el deudor a pagar honorarios de abogado en caso de reclamación judicial no hay razón para que deje de ser lícito, por lo menos en lo que respecta a la moral y al or-den público. La única cuestión sería examinar si el artículo 327 del Código de Enjuiciamiento Civil, tal como fué enmendado por la Ley No. 38, aprobada en abril 2 de 1917, p. 207, disponiendo que no se entenderán comprendidos los honorarios de abogado en las costas que se impusieren a un demandado que no hubiese radicado su comparecencia en una acción o procedimiento, es o nó prohibitivo de todo *421pacto o convenio como el que se lia puesto en tela de juicio en este caso. Entendemos, sin embargo, qne el artículo 327 es solamente supletorio o previsor para todos aquellos casos en que no exista ninguna estipulación, como la que se consigna en el pagaré objeto de la demanda.
Por lo expuesto, la resolución de la corte inferior se re-voca en cuanto a las partidas F, 3» y 5% y se confirma res-pecto a las restantes.